*719ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent James R. Coleman has committed professional misconduct warranting public discipline. After a hearing before a referee, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers Professional Responsibility. Respondent joined with the Director in recommending that this Court adopt the Findings of Fact, Conclusions of Law, and Recommendation of the referee in this matter. Respondent further agreed to the imposition and payment of costs pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility, and disbursements taxed by the Director under Rule 24(b), Rules on Lawyers Professional Responsibility.
The referee’s findings of fact in this matter can be summarized as follows: respondent has been admitted to the practice of law in Minnesota since May of 1981; respondent voluntarily is on CLE restricted status and does not actively practice or maintain an office; in May of 1985, while respondent was actively practicing law, respondent represented Melroy and Jeanne Aslakson in a legal dispute concerning an easement on the property of Michael and Kathleen Casiday; during his representation of the Aslaksons, respondent repeatedly failed to fully respond to discovery served upon him by counsel for the Casi-days; counsel for the Casidays brought a motion to compel complete discovery responses; the trial court granted the motion to compel and awarded more than $3,000 in attorney fees to the Casidays against respondent and the Aslaksons; respondent moved to vacate the attorney fees award against him, but the trial court denied respondent’s motion; thereafter, respondent sent a letter directly to the Casidays, even though respondent knew the Casidays were represented by counsel, in which respondent threatened the Casidays with RICO and fraud actions (which actions would have been meritless) if the Casidays did not sign a stipulation and release in satisfaction of the attorney fees judgment against respondent. Based on these facts, the referee concluded that respondent had violated Rules 3.1, 4.2 and 8.4(d), Minnesota Rules of Professional Conduct and recommended that this court publicly reprimand respondent.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, the findings of fact, conclusions of law and recommendation of the referee, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, James R. Coleman, Jr., hereby is publicly reprimanded pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That, in the event respondent removes himself from CLE restricted status, respondent successfully shall complete the following before respondent is reinstated to active status:
a. A course on professional ethics at an accredited law school; and
b. The professional responsibility portion of the State bar examination.
3. That the respondent shall pay to the Director $750 in costs, pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility and any disbursements taxed by the Director, pursuant to Rule 24(b), Rules on Lawyers Professional Responsibility.